Case: 2:14-cv-00401-MHW-KAJ Doc #: 168-2 Filed: 07/20/20 Page: 1 of 2 PAGEID #: 3881

                                                                                                         Exhibit 2


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 LAURENCE BARTELL, et al.,         :
                                   :                            Case No. 2:14-cv-00401
 Individually and on behalf of all :
 others similarly situated,        :                            Judge Michael H. Watson
                                   :
                Plaintiffs,        :
                                   :
         v.                        :
                                   :
 LTF CLUB OPERATIONS COMPANY, :
 INC.,                             :
                                   :
                Defendant.         :

                                              FINAL JUDGMENT

 IT IS HEREBY ADJUDGED AND DECREED THAT:

          1.       The settlement of this class action on the terms set forth in the parties’ Settlement

 Agreement with Exhibits1 (collectively, the “Settlement Agreement"), dated January 21, 2020, is

 approved, and the following Class is granted certification for settlement purposes under Fed. R. Civ.

 P. 23(b)(3):

          The Class includes people who: (1) joined a Life Time health and fitness center

          operated in Ohio (“Life Time Centers”) prior to May 27, 2015; (2) cancelled their

          membership between March 25, 2012 and September 24, 2016; and (3) paid net

          joining fees and dues to Defendant in an amount greater than $0.00. Excluded from

          the Settlement Class are 1) all executives, officers, and board members of

          Defendant; 2) all persons employed by Class Counsel; 3) all employees of Judge


 1
  Unless otherwise provided herein, all terms in this Final Judgment shall have the same meaning as set forth in the
 Settlement Agreement.
Case: 2:14-cv-00401-MHW-KAJ Doc #: 168-2 Filed: 07/20/20 Page: 2 of 2 PAGEID #: 3882




            Watson’s chambers and members of his immediate family; and 4) all persons

            who exclude themselves from the Settlement Class by submitting a timely and

            valid Request for Exclusion.

            2.        Individual email or postcard Notice and a reminder email or postcard notice

 complying with Fed. R. Civ. P. 23(c)(2), 23(e) were sent to each reasonably identifiable Class

 Members’ last-known address and/or email address.                Follow-up procedures outlined in the

 Settlement Agreement were completed on behalf of the parties. The Court finds that the Settlement

 Class Members, as defined in the Settlement Agreement, are bound by the Final Judgment.

            3.        A notice of Settlement was mailed to government officials as required by the Class

 Action Fairness Act (CAFA), 28 U.S.C. § 1715.

            4.        The claims in this action are dismissed on the merits and with prejudice according to

 the terms and conditions set forth in the parties’ Settlement Agreement and in the Court’s Final

 Order Approving Class Action Settlement, dated ______________, 20__, without costs to any party

 or non-party except as provided therein.



            FINAL JUDGMENT is hereby entered in accordance with Fed. R. Civ. P. 58 this ________

 day of __________________, 20__.



                                                    _______________________________________
                                                    HONORABLE MICHAEL H. WATSON
                                                    UNITED STATES DISTRICT COURT JUDGE,
                                                    SOUTHERN DISTRICT OF OHIO




                                                        2
 7/17/2020 36498186
